UNrTEo STATES DlsTRlcT CouRT
N|lDDLE DlSTRlcT OF FLOR|DA
ORLANoo DivlsioN

UNITED STATES OF AMERICA

VS. CASE NO: 6:19-cr-91-Orl-41DCI

OGILI PARANDHAMI REDDY

 

REPoRT ANo RECOMMENDATION
CoNcERNlNG PLEA oF GulLTv

The Defendant, by consent, has appeared before me pursuant to Rule l l, F.R. Cr.P. and Rule 6.01(0)(12),
Middle District of Florida Local Rules, and has entered a plea of guilty to Count ONE of the lnformation.
After cautioning and examining the Defendant under oath concerning each of the subjects mentioned in
Rule l l, l determined that the guilty plea was knowledgeable and voluntary and that the offenses charged
are supported by an independent basis in fact containing each of the essential elements of such offense I
therefore recommend that the plea agreement and the plea of guilty be accepted and that the Defendant be
adjudged guilty and have sentence imposed accordingly The Defendant remains on conditions of release
pending sentencing

Date: Apri130,2019

“'V/C//

DANIEL C. IRICK
UNITED S"fATES MAGISTRATE JUDGE

 

NO'I`ICE

A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge ifthe party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recomrnendation containing the finding or conclusion

Copies furnished to:
United States Attoi'ney

Counsel of Record
District Judge

